ON MOTION FOR REHEARING.
GAINES, Chief Justice.
To our minds, the argument on the motion for a rehearing of the question certified suggests no sufficient reason why we should change the opinion heretofore filed. But it is urged by counsel in support of the motion that because the Legislature has amended the article construed by us so as no longer to make it mandatory upon the trial court to submit a case upon special issues, when requested to do so by a party to the suit, the question ought to be decided by the law now existing and not by that in force at the time of the trial and at the time of the appeal. That presents a novel and difficult question, but it is a question not certified by the Court of Civil Appeals, and one which, in our opinion, we have no jurisdiction to determine in this proceeding.
The amendment referred to became a law May 12, 1899, which was not only after the question was certified by the Court of Civil Appeals, but was after our opinion in answer thereto was filed.
The motion for a rehearing is overruled.

Motion overruled.

Opinion delivered May 25, 1899.